EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Botos on 1/18/2022.

The application has been amended as follows: 

1.	(Currently Amended) A control device for controlling a blood flow  of an intravascular blood pump for percutaneous insertion into a patient’s blood vessel, the blood pump  comprising a pump unit  and a drive unit  for driving the pump unit that is configured to convey blood from a blood flow inlet towards a blood flow outlet  wherein 	the control device  is configured to operate the blood pump  in a selectable zero-flow control mode for a predetermined zero flow control period, wherein a  by adjusting a speed command signal for the drive unit , and the second controller  is configured to control a drive speed of the drive unit.
5.	Canceled. 
6.	(Currently Amended) The control device of claim 1 [[5]], wherein 	the predetermined zero-flow control period is set to last a fraction of one cardiac cycle of an assisted heart; or	the predetermined zero-flow control period is set to last at least one complete cardiac cycle or a predetermined number of complete consecutive heart cycles.
16.	(Currently Amended) A system comprising an intravascular blood pump for percutaneous insertion into a patient’s blood vessel and a control device for controlling a blood flow of the intravascular blood pump, the blood pump comprising a pump unit and a drive unit for driving the pump unit that is configure to convey blood from a blood flow inlet toward a blood flow outlet, 
	wherein the control device is configured to operate the blood pump in a selectable zero-flow control mode[[,]] for a predetermined zero flow control period wherein a blood flow command signal is selected, and the control device comprises a first controller and a second controller, 

18.	(Currently Amended) A method for controlling a blood flow of an intravascular blood pump for percutaneous insertion into a patient’s blood vessel, the blood pump comprising a pump unit with a drive unit and being configured to convey blood from a blood flow inlet towards a blood flow outlet, wherein the method comprises the steps:	comparing a set blood flow value with a blood flow value resulting in a control error in a first closed-loop cycle,
	determining a set speed value for the drive means from the control error,	controlling a drive speed of the drive unit by comparing the set speed value with the drive speed in a second closed-loop cycle 
	providing a zero-flow mode in which the set blood flow value is zero for a predetermined zero-flow control period.
19.	(Canceled) 
21. (Currently Amended) The method of claim 18 [[19]], further comprising: synchronizing the zero-flow control period with at least one particular characteristic heart cycle event.
25.	(Canceled).  
27.  (Currently Amended) The method of claim 18 [[19]], further comprising:
setting the predetermined zero-flow control period to last a fraction of one cardiac cycle of an assisted heart, or to last a least one complete cardiac cycle or a 

Reasons for Allowance
Claims 1-4, 6-18, 20-24, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Medvedev (US Patent Application Publication 2005/0215843), hereinafter Medvedev, teaches a control device for controlling a blood flow of an intravascular blood pump (Medvedev, Abstract).  Medvedev teaches that the blood pump comprises a pump unit and a drive unit for driving the pump unit that is configured to convey blood from a blood flow inlet towards a blood flow outlet (Medvedev, ¶[0014], a pump 310 with an inlet tube 314 and an outlet tube 312 for pumping blood; the motor mentioned is a drive unit), wherein the control device is configured to operate the blood pump in a selectable low flow control mode (Medvedev, ¶[0025] the target flow rate is a selectable flow; ¶[0026] defines a function 410d by which a low flow rate may be defined; ¶[0018] a minimum and maximum flow rates are selected by a doctor, and these rates, being low enough, may constitute a zero flow control mode, Fig. 3A), wherein a blood flow command signal is selected (Medvedev, Fig. 3B, 226, select target flow rate), and the control device comprises a first controller  (Medvedev, Fig. 3B, ¶[0026-28], calculation of target heart rate and need for change of pump speed) and a second controller (Medvedev, Fig. 3B, ¶[0028-0030], changing the pump speed based on current motor current and speed and current flow rate, and adjusting pump speed at step 222 based on this assessment), wherein the first controller is configured to control the blood flow Franano (US Patent Application Publication 2011/0201990), hereinafter Franano, teaches a blood pump with a zero-flow control mode (Franano, ¶[0064], the low flow claimed by Franano is below 0.5 L/m, therefore it qualifies as a zero-flow mode according to the applicant’s specification). Franano teaches that this low flow mode will allow the pump to be used with a wider variety of patients, such as pediatric patients. (e.g. selectable low flow 410d). Medvedev and Franano do not teach or suggest configuring the zero-flow mode such that the pump operates at a zero-flow mode for a predetermined zero-flow control period. That is, prior art pumps may have a control system that turns the pump on and off according to how much cardiac assistance is needed, and the range of values at which the pump is able to operate may include zero-flow values, according to the definition of the applicant’s Specification.  However, no particular timing is associated with these modes, and given that the pump would enter this mode only when the need arises, it would not have been .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Erin M Piateski/Primary Examiner, Art Unit 3792